Citation Nr: 1122062	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  08-20 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for dental trauma, to include for purposes of entitlement to VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1944 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2009, the Veteran and her daughter presented testimony before a Decision Review Officer (DRO).  In June 2010, the Veteran and her daughter testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.

In August 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The case has since returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not incur impairment of the mandible, loss of a portion of the ramus, or loss of a portion of the maxilla during active duty service.

2.  The Veteran does not have a dental condition resulting from a combat wound or other service trauma.






CONCLUSION OF LAW

The criteria for service connection for dental trauma, to include for VA treatment purposes, are not met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

With regard to the Veteran's dental claim, as explained below, the pertinent facts are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim for service connection for this disability, and no further action is required to comply with the VCAA or the pertinent implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service- connected dental disorders.  For other types of service- connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R.       § 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Veteran contends that she is entitled to service connection for dental trauma, as she believes that her current dental condition originated during her active duty service.  During her DRO and Board hearings, the Veteran reported that while she was on duty working on aircraft during service, she fell from a jitney and hit her mouth on the pavement.  She claims that this fall impacted her teeth as well, and as a result she was forced to change to a different occupational specialty during service and has suffered from an extensive history of dental problems since her discharge from service.

At the outset, the Board notes that the Veteran's service treatment and personnel records are not available for review, and were likely destroyed in an accidental fire at the National Personnel Records Center in 1973. The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis of the Veteran's claim for dental trauma has been undertaken with these heightened duties in mind.

Post service VA outpatient treatment records document the Veteran's dental-related complaints.  In June 1998, the Veteran was assessed with chronic periapical periodontitis of tooth #20.  The Veteran was referred to community resources for extraction or endodontic therapy.  In January 2005, the Veteran presented with tooth pain and was worried that she might have an abscess.  In April 2006, the Veteran reported slight pain in the left lower molar, which the Veteran reported was due to a tooth fracture a "long long time ago."  She indicated that she was unable to chew on the left side due to pain.  An examination of the teeth revealed that the left lower premolar was broken at the gumline, but there was no swelling, drainage, or submandibular adenopathy.  Later in April 2006, the Veteran reported for a VA dental consultation.  It was noted that the Veteran needed extraction of root tips of tooth #20 and tooth #4, but did not want to go forward with the procedure at VA due to expense.

On VA dental examination in September 2010, the Veteran reported that her teeth were breaking and were "not good."  Her daughter, who attended the examination, noted that the Veteran suffered dental trauma during service when she fell and her teeth went through her lip and hit the pavement.  The examiner noted that there was no loss of bone of the maxilla, malunion or nonunion of the maxilla, loss of bone of the mandible, malunion or nonunion of the mandible, loss of motion at the temporomandibular articulation, or loss of bone of the hard palate.  There was also no evidence of osteoadionecrosis, osteomyelitis or tooth loss due to loss of substance of the body of the maxilla or mandible.  An x-ray of the mouth revealed chronic adult periodontal disease and caries, partially edentulous, root tips.  

The same VA dental examiner provided an addendum opinion in October 2010.  She indicated that she reviewed the Veteran's claims file, and indicated that she could not opine without resort to mere speculation as to whether there are any residuals to the reported dental trauma as there was no documentation in the claims file of the trauma.  She noted that there was no obvious trauma on dental examination.

A January 2011 statement from private dentist Dr. F. noted that the Veteran was due to report for treatment in 1998.  He did not have any further information regarding this treatment.  A records search was only available for records dated from 2000, but there were no other records pertaining to the Veteran found.

A 2011 statement from private dentist Dr. B. and record of treatment noted that the Veteran was seen from October 1995 to February 1998; however, he also indicated that she was not treated for any dental trauma.

Applying the above dental criteria to the facts in this case, the Board finds that the Veteran does not have one of the dental or oral conditions listed under 38 C.F.R.     § 4.150 for which compensation would be paid.   

In the present case, the Veteran has alleged dental trauma in service.  The mere fact the Veteran fell and hit her teeth on the pavement during service is not enough to establish that a chronic dental condition manifested during service.  38 C.F.R.         § 3.303(b).  While service treatment records are unavailable, there is no other indication from the record, including VA examination and VA and private treatment records, that the Veteran suffered maxillary dental loss due to trauma in service.  There is also no indication of impairment of the mandible or loss of a portion of the ramus. 

While various post-service dental diagnoses have been assigned, including caries, non-restorable teeth and partially edentulous, none of these conditions are found in 38 C.F.R. § 4.150.  The Board finds that the preponderance of the evidence is against a claim for service connection for a dental condition for compensation purposes.  The Veteran's claim does not fall under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150.  As such, the claim is denied.

However, a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, the Board will address whether the Veteran is entitled to VA outpatient dental treatment.

VA outpatient dental treatment is granted to those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R.            § 17.161.  There is no time limitation for making application for such treatment. The significance of establishing service connection for a dental condition, based on service trauma, is that a veteran will be eligible to receive perpetual VA dental care for the condition.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 17.161(c).

However, in this case, the Veteran does not meet the requirements of class IIa because she does not have a dental condition or disability that is the result of combat wounds or other service trauma.  In so finding, the Board notes that the September 2009 VA examiner found no evidence of dental trauma.  Private dentist Dr. B. indicated that while he treated the Veteran from 1995 to 1998, he did not provide treatment for dental trauma.  While the Veteran has complained of and been treated for a variety of dental complaints, there is no indication in VA or private medical records that any of these conditions are the result of service trauma.  There is no medical opinion of record that links any dental condition to the Veteran's reported in-service trauma.  

In addition, the Board has examined all the other classifications of dental disability under 38 C.F.R. §§ 3.381 and 17.161 and has found none that would apply to the Veteran.  The Veteran does not meet the requirements of class I because she does not have a service connectable dental condition or disability.  The Veteran does not meet the requirements of class II because the Veteran did not file her application for dental benefits within 180 days of her separation from active service. The Veteran does not meet the requirements of class IIb or class IIc because she was not detained or interned as a prisoner of war at any time during her active service.  The Veteran does not meet the requirements of class IIR because there is no evidence which indicates that she ever filed an application for dental benefits prior to her April 2006 original claim.  The Veteran does not meet the requirements of class III because she does not have a dental condition or disability that has been medically determined to be aggravated by a service-connected condition.  The Veteran does not meet the requirements of class IV because she is not a service-connected Veteran with disabilities rated as 100 percent disabling.  The Veteran does not meet the requirements of class V because there is no evidence that she is a participant of a rehabilitation program under 38 U.S.C. Chapter 31.  Finally, the Veteran does not meet the requirements of class VI because there is no evidence that she is scheduled for admission or otherwise receiving care under 38 U.S.C. Chapter 17.  38 C.F.R.    § 17.161(a).

Accordingly, service connection for treatment purposes is also unwarranted.

Although the Board is sympathetic to the Veteran and her claim, based on the evidence delineated above, there is no basis in VA law to allow the benefits sought in this case.  Accordingly, VA must deny service connection for dental trauma, to include for purposes of entitlement to VA outpatient dental treatment, as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).






ORDER

Entitlement to service connection for dental trauma is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


